IN THE COURT OF APPEALS OF NORTH CAROLINA

                                  No. COA17-1169

                              Filed: 18 September 2018

Mecklenburg County, No. 15 CVD 87

JASON M. SNEED, Plaintiff,

             v.

CHARITY A. SNEED, Defendant.


      Appeal by defendant from order entered 12 January 2017 by Judge Gary L.

Henderson in Mecklenburg County District Court. Heard in the Court of Appeals 6

June 2018.


      Jason M. Sneed, pro se, for plaintiff-appellee.

      McIlveen Family Law Firm, by Angela W. McIlveen and David E. Simmons, for
      defendant-appellant.


      ELMORE, Judge.


      Defendant Charity A. Sneed (“Mother”) appeals from an order essentially

granting Mother and plaintiff Jason M. Sneed (“Father”) joint custody of their

teenaged children pending commencement of a reunification program designed to

repair the children’s relationship with Father, which the trial court found had been

damaged by Mother’s alienating behaviors. The order provides that Father shall

have primary physical custody of the children upon commencement of the program,

while Mother’s visitation with the children shall be temporarily suspended pending
                                  SNEED V. SNEED

                                  Opinion of the Court



completion of the program. The order further provides that the children attend public

or private school rather than be homeschooled by Mother.

      On appeal, Mother contends the trial court abused its discretion in denying her

motion to exclude the expert testimony and report of the parties’ consented to and

court-appointed forensic custody evaluator; that it abused its discretion in

suspending Mother’s visitation with the children pending their completion of the

reunification program with Father; and that nine of the court’s findings of fact are

unsupported by the evidence.

      For the reasons stated herein, we affirm.

                                  I. Background

      There were three children born of the parties’ August 1996 marriage, to wit: a

daughter, born March 1999, and two sons, born January 2001 and May 2003.

      Father initiated this action by filing a complaint for custody on 5 January 2015.

That same day, Father hand-delivered Mother a copy of the complaint along with a

letter from his attorney, which included the following relevant excerpts:

             [Father] is aware of your adulterous conduct. Having
             committed adultery and having been caught, it is
             appropriate that you vacate the marital residence. Please
             make arrangements to do so immediately, leaving the
             children in their home and in [Father]’s care. [Father] is
             willing to work with you to arrange a reasonable schedule
             of shared physical custody.

             Pending resolution of [Father]’s claim for child custody,
             demand is made that you not remove the children from the


                                         -2-
                                  SNEED V. SNEED

                                 Opinion of the Court



             State of North Carolina.

      Mother’s response to the complaint and letter was to immediately remove the

children to South Carolina without Father’s knowledge or permission, and to cut off

the children’s contact with Father. On 6 January 2015, Father filed an ex parte

motion for emergency custody relief in which he alleged that Mother had an ongoing

relationship with a man who lived in Sweden; that Mother had plans to travel

internationally with the children despite Father’s objection; and that Father was

concerned Mother would leave the United States with the children and not return.

The trial court granted Father temporary and exclusive custody of the children in an

emergency order dated 7 January 2015.

      Upon Mother’s return to North Carolina, and despite the terms of the January

2015 order, the parties agreed between themselves to a week-to-week rotating

schedule of physical custody. However, on 19 August 2015, Father filed a motion for

custody evaluation in which he alleged that Mother was not complying with the

agreed-upon schedule; that Mother, who had homeschooled the children since birth,

was alienating the children from Father; and that Father’s relationship with the

children was continuing to deteriorate.

      Following a 1 September 2015 hearing, the trial court entered a consent order

appointing Dr. Karen Shelton as a forensic custody evaluator. The court tasked Dr.

Shelton with considering the mental health of the parties, their strengths and



                                          -3-
                                   SNEED V. SNEED

                                   Opinion of the Court



weaknesses, the parent-child relationships, the parents’ behaviors that may affect

that relationship, the children’s needs, and any treatment recommendations, and it

requested that Dr. Shelton provide the court with her custody recommendations.

      The court also entered an updated “order on emergency child custody,

temporary parenting arrangement” on 3 December 2015. The December 2015 order

explained that the matter had been delayed from January to September 2015 and

that an emergency no longer existed, and it provided that the parties share joint

physical custody on a week-to-week rotating schedule “pending a hearing on

permanent custody[.]”     The order addressed such details as holiday visitation,

exchange of the minor children, transportation to extracurricular activities, access to

records, and communication between the parties.

      On 10 March 2016, Father filed motions for contempt and custody modification

in which he alleged that Mother was still refusing to comply with the week-to-week

rotating schedule. Father specifically alleged that he had not visited with the parties’

daughter since 1 September 2015, and that Mother had “undertaken a course of

conduct designed to alienate” their sons from Father. Father’s motions were denied

following a 24 May 2016 hearing in which the parenting coordinator, the parties’

daughter, the children’s therapists, and Mother all testified.

      A permanent custody hearing took place on 16 and 17 November as well as 5

and 6 December 2016. On the morning of 16 November 2016, Mother filed a motion



                                          -4-
                                          SNEED V. SNEED

                                         Opinion of the Court



in limine “to exclude the custody evaluation report of Dr. Karen Shelton and trial

testimony of Dr. Karen Shelton.”1              The trial court denied Mother’s motion and

subsequently accepted Dr. Shelton “as an expert in the field of child custody

evaluation and child psychology.”             Dr. Shelton’s expert testimony included her

opinion as to the matters she had been tasked by the court to consider, and her August

2016 custody evaluation report was admitted into evidence.

        In an order dated 12 January 2017, the trial court essentially granted the

parties joint custody pending commencement of Family Bridges: A Workshop for

Troubled and Alienated Parent-Child Relationships. The order specifically provides:

                1. Plaintiff/Father and the minor children shall participate
                in the Family Bridges program as soon as administratively
                possible and in all events, this program shall be completed
                prior to March 25, 2017 when [the parties’ daughter] turns
                eighteen (18).      Pending the commencement of the
                reunification program, the parties shall continue to operate
                under the physical custody schedule set forth in the
                December 3, 2015 custody order.

                2. As soon as administratively possible, Plaintiff/Father
                shall have primary physical custody of the minor children
                and [he] and the minor children shall attend the Family
                Bridges program.

                3. Beginning on the commencement date of the Family
                Bridges program, and pending the completion of the
                requirements as set forth herein, Defendant/Mother shall
                have no contact with the minor children[.]


        1Mother also filed motions to exclude the testimony “of the minor children’s treating clinicians,
counselors, therapists, and psychologists” and “of Kary Watson,” the court-appointed parenting
coordinator, but she did not appeal the denial of those motions.

                                                  -5-
                                   SNEED V. SNEED

                                   Opinion of the Court



             ....

             5. The parties are granted joint legal custody of the minor
             children.

             ....

             13. Beginning January 1, 2017, [the parties’ sons] shall
             cease homeschooling and shall be enrolled in a public or
             private school. Plaintiff/Father shall discuss the school
             choice in good faith with Defendant/Mother, but shall have
             final-decision making authority if the parties cannot come
             to a mutual decision.

             14. This Order is subject to review pending the completion
             of the Family Bridges program and a period of consecutive
             no contact between Defendant/Mother and any of the minor
             children lasting for ninety (90) consecutive days. Should
             Defendant/Mother have contact with the children prior to
             the expiration of the no-contact period, the period of no
             contact shall begin again . . . until ninety (90) consecutive
             days have passed without parent-child contact. At the
             conclusion of the no-contact period, this Court will
             determine the conditions, timing, and nature of resumption
             of contact between Defendant/Mother and the minor
             children with the assistance of and input from any
             aftercare professional(s).

Mother entered notice of appeal from the order on 10 February 2017.

                                     II. Analysis

      Mother contends the trial court abused its discretion in denying her motion to

exclude Dr. Shelton’s expert testimony and report and in temporarily suspending

Mother’s visitation rights. She also argues that nine of the court’s thirty-six findings

of fact are unsupported by the evidence.



                                           -6-
                                    SNEED V. SNEED

                                   Opinion of the Court



      A. The trial court did not abuse its discretion in denying Mother’s motion to
      exclude Dr. Shelton’s expert testimony and report.

      Mother first contends the trial court abused its discretion in denying her

motion to exclude Dr. Shelton’s expert testimony and report because neither the

testimony nor report were relevant or reliable as required by Rule 702(a) of our Rules

of Evidence.

      “When reviewing the ruling of a trial court concerning the admissibility of

expert opinion testimony, the standard of review is whether the trial court committed

an abuse of discretion.” State v. Ward, 364 N.C. 133, 139, 694 S.E.2d 738, 742 (2010)

(citing Howerton v. Arai Helmet, Ltd., 358 N.C. 440, 458, 597 S.E.2d 674, 686 (2004)).

“An abuse of discretion results where the court’s ruling is manifestly unsupported by

reason or is so arbitrary that it could not have been the result of a reasoned decision.”

Id. (citations, quotation marks, and brackets omitted).

      Rule 702(a) “has three main parts, and expert testimony must satisfy each to

be admissible.” State v. McGrady, 368 N.C. 880, 889, 787 S.E.2d 1, 8 (2016). “First,

the area of proposed testimony must be based on scientific, technical or other

specialized knowledge that will assist the trier of fact to understand the evidence or

to determine a fact in issue. This is the relevance inquiry.” Id. Second, the witness

must be qualified as an expert by skill, knowledge, experience, training, or education.

Id. at 889, 787 S.E.2d at 9. And third,

               the testimony must meet the three-pronged reliability test


                                          -7-
                                  SNEED V. SNEED

                                  Opinion of the Court



             that is new to the amended rule: (1) The testimony must be
             based upon sufficient facts or data. (2) The testimony must
             be the product of reliable principles and methods. (3) The
             witness must have applied the principles and methods
             reliably to the facts of the case.

Id. at 890, 787 S.E.2d at 9 (citations, quotation marks, and brackets omitted).

      In the instant case, Mother specifically argues that Dr. Shelton’s testimony

and report were neither relevant nor reliable. As to relevancy, she contends Dr.

Shelton’s contributions did not provide insight beyond conclusions the trial court

could readily draw from its ordinary experience. According to Mother, Dr. Shelton

merely provided “a version of facts found . . . after interviewing many of the same

people, and reviewing much of the same records, that came before the trial court.”

Regarding reliability, Mother argues that Dr. Shelton’s opinion was “short on

methodology”; “contains no order of operations, step by step analysis, or information

regarding the principles or methods relied upon to create it”; and “never states the

actual technique used.” The record reveals that Mother’s argument is meritless.

      In this particular case, Dr. Shelton spent approximately one year conducting

her custody evaluation, and she issued her forty-three page report on 15 August 2016.

At trial, Dr. Shelton explained that a child custody evaluation is “a comprehensive

evaluation that gathers information in order for the expert to form opinions related

to the court’s determination of child custody and parenting plans.”         She then

proceeded to describe the general process of conducting such an evaluation as follows:



                                         -8-
                                    SNEED V. SNEED

                                    Opinion of the Court



             After a court order is obtained, the [custody] evaluation
             includes multiple components. It includes a review of
             records. It includes interviews with the parents. It
             includes . . . parent-child observations and interviews with
             the children. It . . . often includes psychological testing of
             the parents. It includes obtaining collateral information
             [from] third parties that are familiar with the family, the
             children . . . that may . . . have observations or input about
             what’s happening in this family dynamic.

Dr. Shelton went on to testify to and elaborate on the conclusions and analysis

contained in her report.

      Because Mother has failed to demonstrate how the trial court abused its

discretion in admitting the expert testimony and report of Dr. Sheltonthe

consented-to and court-appointed forensic custody evaluatorthis assignment of

error is overruled.

      B. The trial court did not abuse its discretion in ordering a conditional,
      temporary suspension of Mother’s visitation rights.

      Mother next contends the trial court abused its discretion in suspending her

visitation rights without finding that visitation is not in the best interest of the minor

children as required by N.C. Gen. Stat. § 50-13.5(i).

      The court has wide discretion to fashion an order which will best serve the

interests of the child; thus, “[t]he decision of the trial court regarding custody will not

be upset on appeal absent a clear showing of abuse of discretion, provided that the

decision is based on proper findings of fact supported by competent evidence.” Woncik

v. Woncik, 82 N.C. App. 244, 247, 346 S.E.2d 277, 279 (1986).


                                           -9-
                                    SNEED V. SNEED

                                   Opinion of the Court



      “While a noncustodial parent has a right to reasonable visitation, that right is

limited to avoid jeopardizing the child’s welfare.” Id. at 250, 346 S.E.2d at 28081.

Pursuant to N.C. Gen. Stat. § 50-13.5(i), the trial court, “prior to denying a parent the

right of reasonable visitation, shall make a written finding of fact that the parent

being denied visitation rights is an unfit person to visit the child or that such

visitation rights are not in the best interest of the minor child.” N.C. Gen. Stat. § 50-

13.5(i) (2017) (emphasis added).

      In the instant case, the trial court “had ample evidence before him to justify a

conclusion that [Mother] had purposefully engaged in a course of conduct designed to

alienate the child[ren]’s affections for [their] father, and that these actions were

detrimental to the child[ren]’s welfare.” Woncik, 82 N.C. App. at 250, 346 S.E.2d at

281. Moreover, the court did not permanently deny Mother the right of reasonable

visitation; rather, the court specifically found and concluded that “Defendant/Mother

is a fit and proper person to exercise visitation with the minor children, however, it

is in the minor children’s best interests and welfare that Defendant/Mother’s

visitation with the minor children be suspended pending completion of the Family

Bridges program[.]” The court’s order thus complied with the requirements of N.C.

Gen. Stat. § 50-13.5(i).




                                          - 10 -
                                   SNEED V. SNEED

                                  Opinion of the Court



      Because the trial court did not abuse its discretion “in fashioning an order

designed to prevent further harm to the child[ren] from this type of behavior,” this

assignment of error is overruled. Woncik, 82 N.C. App. at 25051, 346 S.E.2d at 281.

      C. The trial court’s findings of fact are supported by competent evidence.

      In her final argument on appeal, Mother challenges findings of fact nos. 23, 24,

25, 27, 28, 29, 31, 33, and 34 as unsupported by the evidence.

      According to Mother, the only evidence to support findings 23, 27, 28, 29, and

31 came from Dr. Shelton’s testimony. These findings read as follows:

             23. During the trial of this matter, the Court heard from
             four neutral parties: Lucy Dunning and Maria Curran, the
             family’s therapists; Kary Watson, the parenting
             coordinator; and Karen Shelton, the Court-appointed
             forensic evaluator. All four witnesses indicated, and the
             Court so finds, that since the date of the parties’ separation
             Defendant/Mother has engaged in behaviors designed to
             alienate the minor children from Plaintiff/Father.

             27. In her report to this Court, Dr. Karen Shelton, the
             agreed-upon and Court-ordered custody evaluator,
             testified and the Court so finds that Defendant/Mother
             exaggerated her concerns and allegations about
             Plaintiff/Father. Dr. Shelton described, and this Court so
             finds, that Defendant/Mother acted as a “gatekeeper,” or a
             parent who designates or controls access to the other
             parent. Dr. Shelton testified and the Court so finds that
             the “gatekeeping” she observed by Defendant/Mother was
             severe and unhealthy.

             28. Dr. Shelton further testified and this Court so finds
             that although the minor children’s education has
             progressed satisfactorily under Defendant/Mother’s
             homeschooling, Defendant/Mother has begun to use


                                         - 11 -
                                   SNEED V. SNEED

                                   Opinion of the Court



             homeschooling as a weapon to diminish the relationship
             between the minor children and Plaintiff/Father.

             29. Dr. Shelton further recommended the intervention of
             the Family Bridges program to repair the damaged
             relationship between Plaintiff/Father and the minor
             children. The Court finds that this program would be in
             the best interests and welfare of the minor children.

             31. The minor children’s behavior since separation reflects
             Defendant/Mother’s efforts to alienate the relationship
             between the minor children and Plaintiff/Father. [The
             parties’ daughter] has not spoken substantively with
             Plaintiff/Father in over one (1) year, and [the parties’ sons’]
             behavior toward Plaintiff/Father is dictated completely by
             Defendant/Mother. Most recently, an application was
             submitted to Liberty Preparatory Academy in [the older
             son’s] name. The application deceptively included what
             purported to be Plaintiff/Father’s electronic signature,
             although Plaintiff/Father had never seen the application.
             Further, the application included an email address for [the
             older son] that listed [the older son’s] last name as
             Johnston, Defendant/Mother’s maiden name. Prior to the
             date of the parties’ separation, Plaintiff/Father had a close
             and loving relationship with all of the minor children.
             Currently, as a result of Defendant/Mother’s acts, those
             relationships are strained and damaged.

Mother makes no further argument as to the lack of evidentiary support for these

findings other than to insist that Dr. Shelton’s testimony was inadmissible.

      Because Dr. Shelton’s testimony was admissible as discussed above, we

conclude that findings 23, 27, 28, 29, and 31 were supported by the evidence.

      Mother also challenges finding 24, the final sentence of finding 25, finding 33,

and finding 34, which read as follows:



                                          - 12 -
                     SNEED V. SNEED

                    Opinion of the Court



24. The minor children . . . attended counseling with Ms.
Dunning in the Spring of 2016. On May 24, 2016, Ms.
Dunning testified at a Motion for Contempt hearing in this
matter. At that hearing, Ms. Dunning recommended: that
Plaintiff/Father and Defendant/Mother attend counseling
for co-parenting; that the minor children attend
reunification therapy with Plaintiff/Father; and that
Defendant/Mother receive individual counseling to
alleviate her anxieties about the minor children
establishing a relationship with Plaintiff/Father. The
Court finds that these recommendations were reasonable
and appropriate and in the best interests of the minor
children. Ms. Dunning testified and the Court so finds that
instead     of    following    those    recommendations,
Defendant/Mother unilaterally chose to terminate the
minor children’s relationship with Ms. Dunning.

25. Maria Curran supervised the children’s therapy and
conducted family therapy for the parties and the children.
At the trial of this matter, Dr. Curran testified and the
Court so finds that the minor children appeared
unconcerned about the status of their relationship with
Plaintiff/Father. Dr. Curran recommended the Family
Bridges Program, which she testified has a 95% success
rate.

33. Defendant/Mother is a fit and proper person to have
visitation with the minor children. However, pending the
minor children’s completion of reunification therapy with
Plaintiff/Father, such visitation shall be suspended as set
forth below.

34. Since June of 2016, both [the parties’ sons] have been
more engaged in activities with Plaintiff/Father. [They]
have been well-behaved, traveled to family events, and
participated in family activities with Plaintiff/Father.
However, this Court finds that they were “being deceptive”
in their engagement with Plaintiff/Father.




                           - 13 -
                                  SNEED V. SNEED

                                 Opinion of the Court



      As to finding 24, Mother contends the finding “is unsupported by evidence

because it asserts that [Mother] chose to do something ‘instead of’ following

recommendations of which she was unaware.” She argues that the evidence does not

support a finding that Ms. Dunning made any recommendations at the May 2016

hearing, and that Mother was therefore unaware of the recommendations. However,

the evidence shows that Mother and her attorney had been informed of Ms. Dunning’s

recommendations as of May 2016.

      Mother also challenges the final sentence of finding 25, stating that while “Dr.

Curran testified she was ‘familiar’ with the [Family Bridges] program, she offered no

recommendation.”

      Similarly, Mother’s entire argument as to finding 33 consists of three sentences

in which she takes issue with the trial court’s reference to “reunification therapy.”

Mother states that, “[a]s ‘reunification therapy’ is not defined, [she] assumes this

means the Family Bridges program. Dr. Shelton recommended Family Bridges, and

testified it was not a therapeutic program, but an educational program.”

      As to finding 34, Mother contends there was “no evidence that [the parties’

sons] were ‘being deceptive’ in their engagement with [Father].”

      We conclude that Mother’s specific challenges to findings 24, 25, 33, and 34 are

inconsequential and do not warrant further review. See, e.g., Black Horse Run Prop.

Owners Ass’n-Raleigh, Inc. v. Kaleel, 88 N.C. App. 83, 86, 362 S.E.2d 619, 622 (1987)



                                        - 14 -
                                    SNEED V. SNEED

                                   Opinion of the Court



(“Where there are sufficient findings of fact based on competent evidence to support

the trial court’s conclusions of law, the judgment will not be disturbed because of

other erroneous findings which do not affect the conclusions.”). This assignment of

error is overruled.

                                   IV. Conclusion

      The trial court did not abuse its discretion in denying Mother’s motion to

exclude the expert testimony and report of the parties’ consented-to and court-

appointed forensic custody evaluator, nor in temporarily suspending Mother’s

visitation with the children pending their completion of the reunification program

with Father. Moreover, the trial court’s findings of fact are supported by the evidence.

Accordingly, the order of the trial court is hereby:

      AFFIRMED.

      Judges HUNTER, JR. and ZACHARY concur.




                                          - 15 -